Plaintiff in error was convicted in the county court of Carter county on a charge of having unlawful possession of intoxicating liquor, to wit, one pint of corn whisky and 32 pints of choctaw beer, and his punishment fixed at a fine of $50 and confinement for 30 days in the county jail.
The appeal in this case was filed in this court on the 28th day of August, 1929. No briefs have been filed on behalf of the plaintiff in error, and no appearance made for oral argument.
Upon careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.